Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 18 April 1781
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                        
                            Dear Sir
                            Head Quarters New Windsor 18th April 1781.
                        
                        I have received your favr of the 23d ulto. As soon as I had ascertained the point of Genl Phillips having
                            sailed with a detachment from New York I sent directions to the Marquis to proceed to the southward and put himself under
                            the orders of Major Genl Greene. I was in hopes my letters would have reached him at Annapolis or met him in his march
                            from thence to the Head of Elk, but unfortunately as things are circumstanced he had found an opportunity of returning by
                            Water to the Head of Elk and by that means brought the detachment near one hundred Miles back again. He however was to
                            recommence his march on the 13th and as he is very light he will move as quick as it is possible for troops to do.
                        The first division of the Pennsylvanian’s Line will be larger than I could have expected. Genl St Clairs
                            writes me that 960 Rank and File formed into three Battalions were to march from York Town the 16th instant. He was in
                            hopes to collect between three and four hundred more of the old soldiers, but was very uncertain of the success of
                            recruiting.
                        Another embarkation is preparing at New York. Most accounts agree that Sir Henry Clinton is to command in
                            person and that the destination is for the Delaware. I rather think if Sir Henry Clinton does go, that it must be his
                            intent to take the command to the southward, for I will not beleive that he will employ himself with a detachment,
                            especially as it cannot be made a very considerable one without weakening the Garrison of New York more than he would
                            chuse to do, notwithstanding the smallness of our force at present. We are very anxious to hear the event of Lord
                            Cornwallis’s retreat from Guilford and New Garden. I am &c.

                    